         Case 4:16-cv-00380-CDL Document 235 Filed 12/20/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

CRYSTAL TRAWICK,                                  *

                      Plaintiff,                  *
v.                                                       Case No. 4:16-CV-380 (CDL)
                                                  *
CARMIKE CINEMAS, INC.,
                                                  *
                  Defendant.
___________________________________               *


                                   AMENDED JUDGMENT

       Pursuant to the Order of this Court filed December 19, 2019, and for the reasons

stated therein, JUDGMENT is hereby entered in favor of Plaintiff in the total amount of

$ 1,050,790.91 . Interest shall accrue at the rate of 1.55% per annum.

       This 20th day of December, 2019.

                                             David W. Bunt, Clerk


                                             s/ Elizabeth S. Long, Deputy Clerk
